Case 6:21-cv-00838-MJJ-CBW Document 24 Filed 07/20/21 Page 1 of 9 PageID #: 412




                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF LOUISIANA
                                     LAFAYETTE DIVISION

DAVID JONES                                            *      CIVIL ACTION NO. 6:21-CV-00838
                                                       *
VERSUS                                                 *      JUDGE JUNEAU
                                                       *
LEGACY MANAGEMENT GROUP OF *                                  MAGISTRATE JUDGE CAROL B.
LOUISIANA, LLC ET AL                                   *      WHITEHURST
                                                       *
 _________________________________________________________________________________________________________

              DEFENDANTS’ OBJECTION TO REPORT AND RECOMMENDATION

 MAY IT PLEASE THE COURT:

         Defendants, LEGACY MANAGEMENT GROUP OF LOUISIANA, LLC (“Legacy”) and DAVID

 LALANDE (“Lalande”) (together, the “Defendants”), respectfully submit the following as an

 objection to the Magistrate Judge’s Report and Recommendation (“R&R”) (R. Doc. 23). For the

 reasons set forth below, Defendants respectfully urge this Court to reject the recommendations

 in the R&R, deny Plaintiff’s Motion to Remand (R. Doc. 10) and grant Defendants’ Motion to

 Dismiss or Alternatively, to Transfer (R. Doc. 6).

                                         I. INTRODUCTION

         Does the Public Readiness and Emergency Preparedness Act (the “PREP Act”), 42

 U.S.C.A. §§ 247d-6d, 247d-6e completely preempt Plaintiff’s state law claims and provide

 federal subject matter jurisdiction? Based on the text of the PREP Act and the relevant

 guidance from the Department of Health and Human Services, the answer to this question is

 a resounding “Yes”. The R&R is mostly predicated on a false interpretation of the PREP Act

 that it does not cover claims of “inaction” surrounding covered countermeasures. See e.g.,

 Maglioli v. Andover Subacute Rehab. Ctr., No. 20-6605 (D.N.J. Aug. 12, 2020); Baskin v. Big Blue

                                              Page 1 of 9
Case 6:21-cv-00838-MJJ-CBW Document 24 Filed 07/20/21 Page 2 of 9 PageID #: 413




 Healthcare, No. 2:20-cv-2267 (D.Ka Aug. 19, 2020). However, this line of reasoning neglects

 the broad "caused by, arising out of, relating to, or resulting from" language of the PREP Act

 and the broad definition of "administration" that applies to decision-making, fails to appreciate

 the nature of "notice pleading," and threatens to render the PREP Act's immunity from "suit"

 meaningless in most contexts. Under this construction, the PREP Act would only shield a

 defendant from suit if the plaintiff expressly alleges in the initial pleadings that the injury was

 directly caused by a covered countermeasure, even though most plaintiffs would never draft

 their pleadings in such a manner. As discussed below, Defendants respectfully object to the

 ruling set forth in the R&R and ask this Court to deny Plaintiff’s Motion to Remand (R. Doc. 10)

 and grant Defendants’ Motion to Dismiss or Alternatively, to Transfer (R. Doc. 6).

                                     II. LAW & ARGUMENT

        The Fifth Circuit's standard for complete preemption, is as follows:

        (1) the statute contains a civil enforcement provision that creates a cause of
        action that both replaces and protects the analogous area of state law; (2) there
        is a specific jurisdictional grant to the federal courts for enforcement of the
        right; and (3) there is clear Congressional intent that claims brought under the
        federal law be removable . . . This test for complete preemption was
        subsequently clarified by the Supreme Court in Beneficial National Bank v.
        Anderson, 539 U.S. 1, 123 S.Ct. 2058, 156 L.Ed.2d 1 (2003), which shifted the
        focus of the last part of the test from Congress's intent that the claim be
        removable, to Congress's intent that the federal action be exclusive.

 Gutierrez v. Flores, 543 F.3d 248, 252 (5th Cir. 2008) (emphasis added). Based on this

 standard, the text of the PREP Act, and relevant guidance from the Department of Health and

 Human Services, Defendants offer the following objections.

 A.     First Objection: The Report and Recommendation Fails to Use the Correct
        Standard Regarding Whether the PREP Act Applies to Plaintiff’s Claims.

        The first element of complete preemption is that a statute “contains a civil enforcement

                                            Page 2 of 9
Case 6:21-cv-00838-MJJ-CBW Document 24 Filed 07/20/21 Page 3 of 9 PageID #: 414




 provision that creates a cause of action that both replaces and protects the analogous area of

 state law. . . .” Gutierrez, 543 F.3d at 252. The R&R appears not to contest that 42 U.S.C. §247d-

 6d contains a civil enforcement provision. (See R. Doc. 23 at 6). The remaining question, then,

 is whether the civil enforcement provision “replaces and protects the analogous area of state

 law . . . .” Gutierrez, 543 F.3d at 252. Importantly, it is not the entitlement to federal relief

 that triggers complete preemption of a claim, but rather that the claim itself is preempted by

 a statute that also creates an exclusive federal cause of action. See, e.g., Beneficial Nat. Bank,

 539 U.S. at 8 (2003) Anderson v. Elec. Data Sys. Corp., 11 F.3d 1311, 1314 (5th Cir 1994);

 Cannon v. Group Health Serv. of Oklahoma, Inc., 77 F.3d 1270, 1274 (10th Cir 1996).1 The PREP

 Act does just that thereby invoking complete preemption.

         1.     In Determining Whether the PREP Act Applies to Plaintiff’s Claims, the
                Report and Recommendation Erroneously Fails to Analyze Whether
                Plaintiff’s Claim for Loss Relates to the Administration of a Covered
                Countermeasure.

         The Magistrate Judge erroneously agreed with Plaintiff’s argument that the PREP Act

 “does not replace [Plaintiff’s] state law claims . . . .” Id. In so agreeing, the R&R essentially held

 that Plaintiff’s claims do not fall under the PREP Act. The R&R erroneously analyzed whether

 “Defendants’ alleged failures to comply with Covid-19 protocols . . . constitute ‘administration

 or use of a covered countermeasure.’” Id. (emphasis added). However, this is not the applicable

 standard under the PREP Act.



     1
       It is therefore entirely possible, albeit unfortunate, that a claimant can be left without a
 remedy after the application of the complete preemption doctrine. See La Buhn v. Bulkmatic
 Transp. Co., 644 F. Supp. 942, 948 (N.D. Ill 1986) ("As is typical in these preemption cases, a
 removing defendant tows the case into the federal harbor only to try to sink it once it is in
 port.") aff'd 865 F.2d 119 (7th Cir. 1988).

                                             Page 3 of 9
Case 6:21-cv-00838-MJJ-CBW Document 24 Filed 07/20/21 Page 4 of 9 PageID #: 415




         The correct standard is the much broader standard of whether a Plaintiff's “claim for

 loss” “relat[es] to” and “has a causal relationship with” the administration of a covered

 countermeasure.     (Emphasis added) See 42 U.S.C.A. § 247d-6d(a)(1); 42 U.S.C.A. §

 247d-6d(a)(2)(B). “Loss” under the PREP Act specifically includes death. See 42 U.S.C.A. §

 247d-6d(a)(2)(A). Here, Plaintiff has asserted a survival action and a wrongful death claim

 based on the death of Ms. Jones from COVID-19. If Ms. Jones' contracting and death from

 COVID-19 was potentially related to or caused by the administration of a covered

 countermeasure, the PREP Act is necessarily implicated.

         Plaintiff’s lawsuit places at issue how Ms. Jones contracted and ultimately died from

 COVID-19, including whether Ms. Jones’ death was caused by failures on the part of Defendants.

 The claim for loss relating to Ms. Jones’ death necessarily relates to whether and how

 effectively Defendants were administering covered countermeasures. This includes all activity

 falling under the extremely broad definition of “administration”, including “activities and

 decisions” relating to the delivery of countermeasures, the “management and operation” of a

 countermeasure program, or “management and operation” of locations for the purpose of

 distributing countermeasures. See 85 Fed. Reg. 79197 (R. Doc. 6-5); 85 Fed. Reg. 15200 (R.

 Doc. 6-2). By alleging as an injury the contraction of COVID-19 and claiming that Defendants

 were responsible for preventing it, Plaintiff places at issue all conduct the Defendants took

 to prevent the spread of COVID-19 antigens throughout the environment within the facility.

 To the extent that those actions involve the use and administration of covered

 countermeasures, the claim for loss “relates to” and alleges “a causal relationship” with those

 activities.


                                          Page 4 of 9
Case 6:21-cv-00838-MJJ-CBW Document 24 Filed 07/20/21 Page 5 of 9 PageID #: 416




        2.     In Determining Whether the PREP Act Applies to Plaintiff’s Claims, the
               Report and Recommendation Erroneously Applied an Action Versus
               Inaction Distinction and Failed to Consider Whether Plaintiff Alleges
               "Complete Nonfeasance".

        The Magistrate Judge erroneously applied an action versus inaction distinction and

 erroneously held that the PREP Act does not apply in most cases of inaction. (R. Doc. 23, pp.

 6-7). Contrary to the Magistrate Judge’s holding, PREP Act immunity does not exclude inaction

 or "omissions" from its protection. In fact, the PREP Act repeatedly uses the phrase "acts or

 omissions" when describing what may rise to the level of willful misconduct - thus clearly

 allowing for scenarios where omissions do warrant immunity. See 42 U.S. Code § 247d-6d

 (emphasis added). The very first Advisory Opinion relating to the Declaration, Advisory

 Opinon 20-01, supports that view, expressly noting that certain "acts or omissions" remain

 immune from suit - even outside the exception for willful misconduct. See Advisory Opinion

 20-01 at 7 (R. Doc. 6-7) (emphasis added).

        Further, Advisory Opinion 21-01, which has been incorporated into the Declaration

 with the Fourth Amendment thereto, expressly rejects a mere action versus inaction

 distinction as dispositive. Instead, the proper standard, as noted supra, is that the PREP Act

 extends immunity to anything “relating to” the administration of a covered countermeasure.

 See AO 21-01 (R. Doc. 6-10), p. 3. TheR&R stated that AO 21-01 cites no authority and does not

 have the force or effect of law. (R. Doc. 23, p. 7). However, AO 21-01 clearly cites to the plain

 text of the statute in analyzing the “relating to” standard. See AO 21-01 (R. Doc. 6-10), pp.

 2-3.

        In addition, the R&R implies that it declined to afford Chevron's "controlling weight"

 deference to Advisory Opinion 21-01 because it was not a final agency action and merely found

                                           Page 5 of 9
Case 6:21-cv-00838-MJJ-CBW Document 24 Filed 07/20/21 Page 6 of 9 PageID #: 417




 AO 21-01 not persuasive. However, the R&R did not address the fact that HHS had previously

 mandated that its Declaration and all amendments thereto be interpreted in light of its

 advisory opinions. See 85 Fed. Reg. 79195 (under the fourth amendment to the Declaration,

 the Secretary expressly provided that the Declaration itself "must be construed in accordance

 with the Advisory Opinions of the Office of the General Counsel."). Further, this dismissive

 approach to HHS's own administrative materials effectively amounts to no deference at all,

 even though HHS was expressly delegated the authority by congress to implement the PREP

 Act's protections and administer the statute in furtherance of its duty to lead the nation's

 public health emergency response in times of great crisis. See Rachal v. Natchitoches Nursing

 & Rehab. Ctr., No. 1:21-cv-334, at *N.3 (W.D.L.A. Apr. 30, 2021).

        Accordingly, the mere fact that Plaintiff frames his cause of action as based on inaction

 does not necessarily mean that the PREP Act is inapplicable. Instead, only “complete

 nonfeasance, where ‘defendant's culpability is the result of its failure to make any decisions

 whatsoever, thereby abandoning its duty to act as a program planner or other covered person,’

 would complete preemption not apply.” (Emphasis added) Rachal v. Natchitoches Nursing &

 Rehab Center LLC, Civil Docket No. 1:21-CV-00334 (W.D. La. April 30, 2021) (citing AO 21-01).

 Here, the Petition does not allege complete nonfeasance. Instead, the Petition alleges that

 Legacy "encouraged employees to wash their hands and sanitize areas of the facility" (Id. at

 35), "chose to continue to operate in much the same way it always had--albeit with slightly

 more hand-washing" (Petition, R. Doc. 1-2, 38) (emphasis added), "All of Plaintiff's claims arise

 from Legacy Nursing Home's choice to disregard common sense procedures or to have

 physical infrastructure in place to prevent residents from catching Coronavirus" (Id. at 58),


                                           Page 6 of 9
Case 6:21-cv-00838-MJJ-CBW Document 24 Filed 07/20/21 Page 7 of 9 PageID #: 418




 "willfully disregarded guidelines" (Id. at 60), and "cho[se] to continue admitting residents" (Id.

 at 60(N)). Clearly, the Petition alleges that Legacy made decisions rather than "fail[ing] to

 make any decisions whatsoever" as would be required to show complete nonfeasance.

 Similarly, the Petition alleges that Lalande "cho[se] to continue admitting residents..." (Id. at

 62(H)). Because Plaintiff’s claims fall within the PREP Act, the PREP Act effectively “replaces

 and protects” the areas of state law that Plaintiff bases his claims upon through the PREP Act’s

 “civil enforcement provision . . . .” See Gutierrez, 543 F.3d at 252.

 B.     Second Objection: The Report and Recommendation Erroneously Held that the
        PREP Act Does not Establish Exclusive Federal Court Jurisdiction.

        The second element required for complete preemption is that “there is a specific

 jurisdictional grant to the federal courts for enforcement of the right . . . .” Gutierrez, 543 F.3d

 at 252. The R&R erroneously held that “the PREP Act cannot be interpreted to establish

 exclusive federal court jurisdiction, as also required for complete preemption.” (R. Doc. 23 at

 10).

        However, the PREP Act does provide a specific jurisdictional grant to the federal courts

 for the enforcement of the right: a claim for willful misconduct that “shall be for an exclusive

 Federal cause of action . . . .” 42 U.S.C. § 247d-6d(d)(1). This federal cause of action is “the sole

 exception to the immunity from suit and liability of covered persons . . . .” Id. The PREP Act

 does establish a no-fault compensation program for some injured claimants called the

 “Covered Countermeasure Process Fund” (“CCPF”). § 247d-6e. However, the no-fault benefit

 process is not a cause of action, and it does not require the participation of a would-be

 defendant, or "covered person."        Therefore, a claim for "willful misconduct" under §

 247d-6d(d) is the sole and exclusive cause of action that can be asserted in any court in the

                                             Page 7 of 9
Case 6:21-cv-00838-MJJ-CBW Document 24 Filed 07/20/21 Page 8 of 9 PageID #: 419




 United States of America between a claimant and a defendant for any claim falling under the

 PREP Act.

 C.     Third Objection: The Report & Recommendation Failed to Address Whether
        Plaintiff’s Petition Was Removable Under the “Substantial Federal Question” or
        “Grable” Doctrine.

        Subject matter jurisdiction also exists here because Plaintiff's Petition presents a

 "substantial federal question." See Gunn v. Minton, 568 U.S. 251, 258 (2013) citing Grable &

 Sons Metal Prods. v. Darue Engineering & Mfg., 545 U.S. 308, 314 (2005). In the Fourth

 Amendment to the Declaration, the Secretary explains that, because there are substantial

 federal legal and policy issues at stake, jurisdiction is proper under the Grable doctrine. The

 Fourth Amendment to the Declaration states,

         The Secretary makes explicit in Section XI that there are substantial federal
        legal and policy issues, and substantial federal legal and policy interests within
        the meaning of Grable & Sons Metal Products, Inc. v. Darue Eng'g. & Mf'g., 545
        U.S. 308 (2005), in having a unified, whole-of-nation response to the COVID-19
        pandemic among federal, state, local, and private-sector entities...Thus, there are
        substantial federal legal and policy issues, and substantial federal legal and
        policy interests within the meaning of Grable & Sons Metal Products, Inc. v.
        Darue Eng'g. & Mf'g., 545 U.S. 308 (2005), in having a uniform interpretation of
        the PREP Act.

 85 Fed. Reg. 79190-01 (R. Doc. 6-5) (emphasis added). Accordingly, this doctrine provides yet

 another basis for this Court's jurisdiction in this matter.

                                          CONCLUSION

        For the reasons set forth in this Objection to Report and Recommendation in addition

 to those more specifically discussed in Defendants’ Opposition to Plaintiff’s Motion to Remand,

 Defendants respectfully ask this Court to reject the Magistrate Judge’s Report and




                                           Page 8 of 9
Case 6:21-cv-00838-MJJ-CBW Document 24 Filed 07/20/21 Page 9 of 9 PageID #: 420




 Recommendation, deny Plaintiff’s Motion to Remand (R. Doc. 10) and grant Defendants’

 Motion to Dismiss or Alternatively, to Transfer (R. Doc. 6).

                              Respectfully submitted,

                              GOLD, WEEMS, BRUSER, SUES & RUNDELL

                              By:   /s/Sarah Spruill Couvillon
                                   Brandon A. Sues (LA Bar #25517)
                                   Sarah Spruill Couvillon (LA Bar #30185)
                                   Connor C. Headrick (LA Bar #38265)
                                   2001 MacArthur Drive
                                   P. O. Box 6118
                                   Alexandria, LA 71307-6118
                                   Telephone: (318) 445-6471
                                   Facsimile: (318) 445-6476
                              ATTORNEYS FOR DEFENDANTS, LEGACY MANAGEMENT
                              GROUP OF LOUISIANA, LLC D/B/A LEGACY NURSING &
                              REHABILITATION OF FRANKLIN AND DAVID LALANDE



                                    CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on the 20th day of July 2021, I electronically filed the foregoing

 with the Clerk of Court via the CM/ECF system which will send notice of electronic filing to all

 known counsel of record who are participants.



                                    /s/ Sarah Spruill Couvillon
                                      Sarah Spruill Couvillon




                                           Page 9 of 9
